Claim Rejections - 35 USC § 112
Election/Restrictions
Applicant's election with traverse of groups I, species A1 encompassing claims 1-6 and 12-21 in the reply filed on 09/16/2020 is acknowledged.  The traversal is on the ground(s) that there is a special technical feature in all of Species Al, A2 and A3 that is set forth in claim 1  This is not found persuasive because of the following reasons:  
First, under PCR Rule, the species does not share common technical feature and do not relate to single inventive concept; According to Section 1893-03 (d) of MPEPE,  When making a lack of unity of invention requirement, the examiner must (1) list the different groups/species of claims and (2) explain why each group/species lacks unity with each other group/specie (i.e., why there is no single general inventive concept) specifically describing the unique special technical feature in each group/specie” and the restriction requirement clearly describes how each species of claim having the structure includes the specific technical feature  (such as species A1 having special technical feature of an inner conductor layer contains only conductors and two layers of return conductor layers and control conductors intertwined with return conductors in the first return conductor layer, having protruding fins on outer jacket; species A2 having inner conductor layer having hose 21 within and control conductor layer outer the return conductor layer).
Second, the question as to whether or not inventions overlap in scope is not whether the groups share some limitations.  In fact, if such were the case, no restriction between groups with a linking or generic claim would ever be proper.  Clearly, such an interpretation would not be consistent with restriction practice or double patenting 
And third, the classification of a particular invention in a class and subclass is not to be construed as a complete field of search.  Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes /subclasses or electronic resources, or employing different search queries), a different field of search is shown, even though the two are classified together. For example, the Species A1 having an inner conductor only contains only conductors requires searching different classes and employing different search queries that having inner conductor layer having hose 21 within.
The requirement is still deemed proper and is therefore made FINAL. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 15,18, and 20-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Referring to claim 15, the limitation “The electric cable according to claim 1, further comprising a plug with an integrated temperature switch connected at one end through which the power supply is reduced when a limit temperature is exceeded ”. 
The claim 1 having a boundary or subject matter limited a boundary of the product of an electric cable a boundary of the product of an electric cable; however, the claim 15 destroy the boundary set by the claim 1 and the goes beyond the boundary of the cable by having (an assembly which comprising a cable and) a plug; therefore, the claim 15 is improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Referring to claims 18, the limitation “The electric cable according to claim 1, further comprising guide elements or a holding device which can be moved along the ground for guiding along the ground to move the electric cable”. 
The claim 1 having a boundary or subject matter limited a boundary of the product of an electric cable; however, the claim 18 destroy the boundary set by the claim 1 and the goes beyond the boundary of the cable by having (an assembly which comprising a cable and) guide elements or a holding device; therefore, the claim 18 is improper dependent form for failing to further limit the subject matter of the claim upon which it depends.


Referring to claims 20-21, the limitation “A multi-conductor cable made of individual electric cables according to claim  2, which cables are twisted together, 
The claim 1 having a boundary or subject matter limited a boundary of the product of an electric cable a boundary of the product of an electric cable; however, the claim 18 destroy the boundary set by the claim 1 and the goes beyond the boundary of the cable by having (a multi-conductors which comprising a cable and) individual electric cables according to claim 2, but claim 2 depend on claim 1, claim 1 has only one cable, the fore under one cable, individual electric cables cannot be claim because it goes beyond the one cable; therefore, the claim 20 is improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Similar reason is applied to the claim 21.

  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections
Claims 2, 15, 17-18, 20-21 are objected to because of the following informalities: 
Referring to claim 2, the term “elements” lacks antecedent basis. It is not clear that the term “elements” refers to the reinforcing elements or it is different from that.
	
Referring to claim 15, the term “one end” is indefinite because it is unclear that one end is refers to plug or cable or something else.

Referring to claim 17, the limitation has the terms “can be” and “supporting means” is indefinite. It is unclear that one end is refers to plug or cable or longitudinal element or plug or something else. The term “can be” does not provide definite structure.
Note: the examiner interprets the limitation is optional or intended use therefore not get any patentable weight. User has a choice how to use the claimed structure instead of hung on a longitudinal element to be guided in the air with supporting means to move the electric cable for connection to a socket in the aircraft etc.

Referring to claim 18, the limitation has the terms “can be” and “the ground” is indefinite. It is unclear that the ground lack antecedent basis. The term “can be’ does not provide definite structure.
Note: the examiner interprets the limitation is optional or intended use therefore not get any patentable weight. User has a choice how to use the claimed structure instead of be moved along the ground for guiding along the ground to move the electric cable for connection to a socket.

Referring to claim 20, the limitation “a multi-conductor cable made of individual electric cables according to claim 2” is indefinite. 
. 

   Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 17 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Nagahashi et al. (US20140345904, hereinafter Nagahashi).

Referring to claim 1, Nagahashi discloses an electric cable (10, figures 2-3) for supplying power to aircrafts, rail vehicles, motor vehicles, ships or other devices, comprising: 
a central conductor (11); 
at least one insulation layer around the central conductor (12); 
a return conductor (13) comprising a plurality of individual conductors twisted together, the return conductor being arranged concentrically around the at least one insulation layer (paragraph 0035 states, ‘The outer conductor 13 is made of a plurality of single wires W spirally twisted along a circumference of the inner insulating layer 12); and 
(14) around the return conductor (13, paragraph 0033 states, “This electric wire 10 is, as shown in FIGS. 2, 3, provided with an inner conductor 11 transmitting, e.g., positive current, an inner insulating layer 12 covering a circumference of the inner conductor 11, an outer conductor 13 transmitting, e.g., negative current, and an outer insulating layer 14 covering a circumference of the outer conductor 13).  

Referring to claim 7, Nagahashi discloses the electric cable according to claim 1, wherein the at least one insulation layer and/or the outer casing are each constructed from a plastic produced by cross-linking for thermally increased loading capacity (paragraph 0036 states, “The inner insulating layer 12 and the outer insulating layer 14 are composed of ….. one in which cross-linking treatment is performed (polyvinyl chloride resin, polyethylene resin).

Referring to claim 17, Nagahashi discloses the electric cable according to claim 1, wherein the electric cable can be hung on a longitudinal element to be guided in the air with supporting means to move the electric cable for connection to a socket in the aircraft etc ( the product is what it is not how it will be can be use in future; therefore, do not get any patentable weight. Additionally, by having the cable structure of  Nagahashi, User  can able to use the cable of Nagahashi as claimed)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nagahashi in view of  Vitolo et al. (US20010011602, hereinafter Vitolo).

Referring to claim 2, Nagahashi discloses the electric cable according to claim 1, Nagahashi fails to disclose wherein the outer casing includes reinforcing elements, projecting outwardly and distributed around the entire circumference of the outer casing and through which the heat conductibility of the electric cable is increased.  

Vitolo discloses wherein the outer casing (SH) includes reinforcing elements, projecting outwardly and distributed around the entire circumference of the outer casing and through which the heat conductibility of the electric cable is increased (protrusions of SH; paragraph 0024 states, “the single-conductor electrical cable EC according to the present invention comprises the same parts as the known single-conductor cable (a threadlike conductor CO, an insulator IN and a sheath SH) but the difference lies in that the sheath exhibits a plurality of longitudinal grooves resulting in a toothed or notched section when the cable is seen in a cross-sectional view. It will be understood that a section of this type considerably increases the outer surface at the sheath, the external diameter of the sheath itself being equal. The increase in the surface, in turn, results in an improvement in thermal exchange and therefore in a drop in the temperature on the insulation and on the sheath”).  
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the electric cable of the Nagahashi to have protrusion and grooves type outer casing as taught by Vitolo because Vitolo in paragraph 0024 states, “It will be understood that a section of this type considerably increases the outer surface at the sheath, the external diameter of the sheath itself being equal. The increase in the surface, in turn, results in an improvement in thermal 

Referring to claim 3, Nagahashi and Vitolo disclose the electric cable according to claim  2, wherein the reinforcing elements projecting in the outer casing are designed as longitudinal lamellae protruding away from this casing in a star shape, which elements can be shrunk onto the outer casing (see protrusions of SH in figure 3 of Vitolo).  


Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nagahashi and Vitolo in view of  Abe et al. (US20140367140, hereinafter Abe).

Referring to claim 4, Nagahashi and Vitolo disclose the electric cable according to claim 3, characterized in that these longitudinal lamellae are provided with a cross-section which is V-shaped or differently shaped, and 
Nagahashi in view of Vitolo fail to disclose the lamellae extend along the electric cable in a helical shape or a meandering shape.  
Abe discloses the lamellae extend along the electric cable in a helical shape or a meandering shape (see 6 in figure 2; paragraph 0056 states, “at least one wavy protruding portion 6 may be formed in a helical shape in the central axis direction of the insulating foam 3. That is, the wavy protruding portion 6 may be formed helically around the outer periphery of the insulating foam 3”).

It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the electric cable of the Nagahashi in view of Vitolo to have  helical protrusions taught by Abe because  Paragraph 0056 Abe states, “at least one wavy protruding portion 6 may be formed in a helical shape in the central axis direction of the insulating foam 3. That is, the wavy protruding portion 6 may be formed helically around the outer periphery of the insulating foam 3. This also allows the protruding portion 6 to be deformed when an external force such as bending force or the like is applied to the coaxial cable 1, therefore making it possible to improve the flexibility of the coaxial cable 1.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nagahashi and Vitolo and further in view of Peterson et al. (US20070240895, hereinafter Peterson).

Referring to claim 5, Nagahashi in view of Vitolo disclose the electric cable according to claim 2, but fail to disclose wherein the reinforcing elements projecting in the outer casing have additional external strips wrapped around them. 

Peterson discloses wherein the reinforcing elements projecting in the outer casing have additional external strips wrapped around them (15 or 16 around the outer casing of one of the cable 14 in figure 1).

It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the electric cable of the Nagahashi in view of Vitolo  to have external strips as taught by Peterson in order to bundle with other wires or to attached to panel of the vehicle body; and Paragraph 0013 of Peterson states, “a wiring harness clip 12 of the invention attached to a bundle of insulated electric cables 14 by tape 16 wrapped around portions of the wiring harness clip 12 and the bundle of 


Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nagahashi  in view of Koelblin et al. (US20100231228, hereinafter Koelblin).

Referring to claim 6, Nagahashi discloses the electric cable according to claim 1, Nagahashi fails to disclose further comprising graphite and/or metal additions contained in the plastic of the outer casing in order to increase thermal conductivity.

Koelblin discloses graphite and/or metal additions contained in the plastic of the outer casing in order to increase thermal conductivity (outer casing 8 in figure 1; paragraph 0027 states, “The electrically-conductive filler may be selected from … graphite ….. aluminum-doped zinc oxide having high and linear conductivity”  see claims 1, 4-5 and 8 ) .
 
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the electric cable of the Nagahashi to have  material of outer casing as taught by Koelblin because Vitolo in paragraph 0022 of Koelblin states, “A polar polymer in the composition may serve to improve the dispersion of electrically-conductive fillers in the composition and to improve the adhesion of the extruded outer layer on the outer protective sheath as a function of the polar or apolar nature of said outer sheath.” And/or  paragraph 0014 Koelblin states, “the extruded outer layer offers optimized mechanical properties (e.g. breaking strength, elongation at break, and modulus of elasticity), and in particular it offers improved flexibility (i.e. modulus of elasticity), thereby advantageously making it possible to 

Referring to claim 17, Nagahashi discloses the electric cable according to claim 1, Nagahashi fails to disclose wherein it is produced as a single cable using halogen-free and partially flame-retardant materials.

Koelblin discloses wherein it is produced as a single cable using halogen-free and partially flame-retardant materials (paragraph 0043 states, “In order to guarantee that an electric cable is indeed a halogen-free flame-retardant cable, the various polymer layers of the electric cable of the invention preferably do not include any halogen compounds. Such halogen compounds may be of any kind, such as for example fluorinated polymers or chlorinated polymers such as polyvinyl chloride (PVC), halogen-containing plasticizers, halogen-containing inorganic fillers, etc”) .
 
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the electric cable of the Nagahashi to have cable material as taught by Koelblin in order to make cable environment friendly and to have slow ignition, burning, or self-extinguish when exposed to a flame to maintain circuit integrity of the conductors of the cable.


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagahashi  in view of Varkey et al. (US20180122533, hereinafter Varkey).

Referring to claim 8, Nagahashi discloses the electric cable according to claim 1, but fails to disclose wherein the return conductor assembled from individual 

Varkey discloses wherein the return conductor assembled from individual conductors  which are insulated by blanks or individually or in bundles (see conductors of 60 in figure 6b), is dimensioned with an overall cross-section which corresponds approximately to that of the central conductor  made of conductor wires  insulated by blanks, for higher frequencies individually or in groups (44 in figure 6b in view of figure 2).

It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the electric cable of the Nagahashi to have structure of core conductors and outer conductors as taught by Varkey in order to reducing the robustness of the wireline cable. 


Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nagahashi and Vitolo and further in view of Spruell et al. (US20020100604, hereinafter Spruell).

Referring to claim 12, Nagahashi in view of Vitolo disclose the electric cable according to claim 2, but fail to disclose further comprising at least one optical fiber visible from the outside guided between two reinforcing elements in order to be able to communicate operating states or operating information and/or make the electric cable visible in the dark. 

Spruell discloses further comprising at least one optical fiber visible from the outside guided between two reinforcing elements in order to be able to communicate operating states or operating information and/or make the electric cable visible in the dark (15 or 16 around the outer casing of one of the cable 14 in figure 1).

It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the electric cable of the Nagahashi in view of Vitolo  to have fiber optic between two reinforcing elements as taught by Spruell in order to bundle with other wires or to attached to panel of the vehicle body; and  It is known that Optical fibers are about the diameter of a strand of human hair, they’re capable to transmitting more data over longer distances and faster speed, to provide greater bandwidth and better reliability, and/or to easy to fit in smaller space by having thinner, flexible, sturdier, and lighter in weight.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagahashi  in view of Lee et al. (US20140238968, hereinafter Lee).

Referring to claim 13, Nagahashi discloses the electric cable according to claim 1, but fails to disclose further comprising at least one sensor for measuring temperature integrated, by means of which the power supply can be regulated, in particular to maintain a maximum temperature in the electric cable.

Lee discloses at least one sensor for measuring temperature integrated, by means of which the power supply can be regulated, in particular to maintain a maximum temperature in the electric cable ( 33 in figure 5 (a); paragraph 0050 states, “reference numeral 33 indicates an optical cable sensor”.).

It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the electric cable of the Nagahashi to have sensor integrated in the cable as taught by Lee because paragraph 0021 of Lee states, “an optical cable is used as a sensor to measure change in temperature of the heating cable and the surroundings using the optical cable in real time and to accurately monitor the change in temperature and temperature distribution over the entire area”; and paragraph 0001 of Lee states, ‘wherein an optical cable sensor is embedded …cable has a function of sensing the temperature of the system to minutely measure the temperature ….thus to properly control the output … cable”.

Referring to claim 14, Nagahashi in view of Lee disclose the electric cable according to claim 1, but fails to disclose characterized in that a wire- shaped sensor, which extends over the length of the cable, is integrated to determine the heat by means of which sensor regulation can be performed (33 in figure 5(a) of Lee having wire shaped extend over the length of the cable).


Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nagahashi  in view of Studer et al. (US20050167150, hereinafter Studer).

Referring to claim 16, Nagahashi discloses the electric cable according to claim 1, but fails to disclose further comprising controlling chargers, concentrically surrounding the central conductor embedded in the return conductor, which chargers are used for control and/or monitoring purposes. 
Studer discloses controlling chargers, concentrically surrounding the central conductor embedded in the return conductor, which chargers are used for control and/or monitoring purposes. (return conductor including 4 and 6 in figures 1 or 2;  paragraph 0018 states, “Embedded in the concentrically-running neutral and/or return line, formed for example by eight component conductors 4, are dummy conductors 5 and control conductors 6 which for their part are coupled for control, monitoring, measurement and command purposes”).

It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the electric cable of the Nagahashi to have control conductor as taught by Studer  because paragraph 0021 of Studer states, “control conductors 6 which for their part are coupled for control, monitoring, measurement and command purposes”.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PARESH H PAGHADAL/Examiner, Art Unit 2847